Citation Nr: 0419546	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  98-00 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for service-connected 
bilateral pes planus, evaluated as 10 percent disabling from 
August 20, 1993 to January 28, 2003, and  evaluated as 30 
percent disabling thereafter.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant and his granddaughter


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel
INTRODUCTION

The veteran had active service from January 1945 to October 
1945.  This appeal arises from a March 1997 rating decision 
by the Nashville, Tennessee Regional Office (RO) of the 
Department of Veterans' Affairs which increased the rating of 
the service-connected bilateral pes planus to 10 percent.  In 
a rating decision dated February 2003, the RO increased the 
disability rating to 30 percent, effective January 29, 2003.

In January 2000, the veteran testified before Jerry Gough, a 
Member of the Board of Veterans' Appeals.  That Member is no 
longer present at the Board.  The veteran received a letter 
in May 2004 informing him of this development and offering 
him the opportunity to have another hearing.  As he did not 
respond to the letter, the Board will proceed with the 
decision.


FINDINGS OF FACT

1.  For the period from August 20, 1993 to January 28, 2003, 
the veteran's bilateral pes planus was manifested by 
flattening of the right plantar arch, a moderate sized 
hypertrophic calcaneal spur at the insertion site of the 
plantar aponeurosis on the right side, and mild to moderate 
hallux valgus angulation on both sides.

2.  As of January 29, 2003, the veteran's bilateral pes 
planus has been severe and is manifested by tenderness, 
almost non-existent arches, heavy callus formation, deformed 
toes, limited range of motion, and markedly disturbed 
ambulation.


CONCLUSION OF LAW

1.  For the period from August 20, 1993 to January 28, 2003, 
the criteria for a rating in excess of 10 percent have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.71, 4.71a, Diagnostic Codes 5276 (2003.)

2.  As of the January 29, 2003, the criteria for the maximum 
rating of 50 percent for pes planus have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.71, 
4.71a, Diagnostic Codes 5276 (2003.)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

With the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000), 
there has been a change in the law applicable to veterans' 
claims for benefits.  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The law 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 38 C.F.R. §§ 3.102, 3.159, and 
3.326(a) (2003).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's March 1997 decision that the criteria 
for an increased rating of 10 percent, but no greater, for 
pes planus had been met.  In February 2003, he was notified 
that the criteria for an increased rating of 30 percent, but 
no greater, had been met.  This notice also informed the 
appellant of the reasons and bases for the RO's decision.  In 
October 2002, the veteran received notice of the VCAA and a 
description of what the evidence must show to establish 
entitlement to an increased rating.  Finally, the veteran 
received several statements of the case which further 
described the standard for adjudicating his claim.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
the discussions in the RO decision, the VCAA letter, and SOCs 
sent to the appellant notified him of the information and 
evidence needed to substantiate the claim and complied with 
VA's notification requirements.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

In addition, the CAVC's decision in Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jun. 24, 2004) held, in part, that 
the implementing regulation for VA's section 5103 notice 
requires language to the effect of "give us everything 
you've got pertaining to your claim(s)."  See 38 C.F.R. § 
3.159(b)(1) (2003).  The Pelegrini Court also held that a 
section 5103 notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In this case, the initial AOJ decision was made in March 1997 
which is prior to enactment of the VCAA on November 9, 2000.  
When the veteran notified the RO of his disagreement with the 
decision, he received a statement of the case describing the 
standard for adjudicating his claim for an increased rating.  
Subsequent to the enactment of the VCAA, the Board remanded 
the veteran's claim, in part to comply with the notice and 
duty to assist provisions of the new law.  By letter dated 
October 2002, the veteran was provided with notice of the 
VCAA and was asked to "tell [the RO] about any additional 
information or evidence that you want us to try to get for 
you."   This notice, combined with the SOCs sent to the 
veteran, clearly complies with the section 5103 content 
requirements, to include 38 C.F.R. § 3.159(b)(1).

Technically, the Board concedes that the VCAA notice in this 
case was not provided to the veteran prior to the initial AOJ 
adjudication denying the claim.  This is so because of 
impossibility; the section 5103 provisions did not become law 
until after the initial AOJ decision.  As such, VA took a 
reasonable approach of providing a section 5103 notice in a 
commonsense manner consistent with the procedural posture of 
the case; a rule of construction adopted by the United States 
Supreme Court in similar cases where procedural rules are 
applied retroactively.  See Landgraf v. USI Film Products, 
511 U.S. 244, 280 (1994); Lindh v. Murphy, 512 U.S. 320, 328-
29 (1997).  The majority in the Pelegrini decision intimated 
that failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would per se constitute harmful 
error by nullifying the purpose of the notice in forcing a 
claimant to overcome an adverse decision and by substantially 
impairing the orderly sequence of claims development and 
adjudication.  Pelegrini, No. 01-944, slip op. at 13.  

This majority viewpoint contradicts a decision by the United 
States Court of Appeals for the Federal Circuit which 
counseled against this form over substance approach by 
holding, as a matter of law, that a case by case analysis is 
required to determine whether prejudicial error occurred as a 
result of a section 5103 deficiency.  Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004.) The Board finds that any defect 
with respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

In reviewing this claim on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's determinations of fact.  
The benefit of the doubt rule applies to all questions of 
material fact.  38 U.S.C.A. § 5107(b) (West 2002).  There is 
no evidence of record not previously reviewed by the RO, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), and the Board proceeds in 
this case without regard to the RO's jurisdictional findings.  
Jackson v. Principi, 265 F. 3d. 1366, 1370 (Fed. Cir. 2001).  
There is also no question the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA's notices.

To the contrary, a blind adherence to the Pelegrini decision 
would further delay adjudication of this claim, which has 
been pending for seven years, and deprive the veteran of his 
right to timely seek redress before a court of superior 
jurisdiction.  This delay may be substantial since there are 
thousands of pending claims involving "post-adjudicatory" 
notices which, if all summarily remanded, would add to the 
backlog of cases to be adjudicated by VA and increase the 
"wait in line" by this veteran, as well as all other VA 
claimants, in the adjudication of the claims.  

Quite simply, there is no basis for concluding that harmful 
error has occurred to this veteran because he received his 
VCAA notice after an initial adverse AOJ adjudication.  All 
the VCAA requires is that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  On the 
facts of this case, the Board finds that no prejudicial error 
results in the veteran's receipt of his section 5103 notice 
following the RO's initial determination in this case, 
particularly when considering the procedural posture of the 
case.  Cf. 38 C.F.R. § 20.1102 (2003) (an error or defect in 
any Board decision which does not affect the merits of the 
issue or substantive rights of the veteran will be considered 
harmless and not a basis for vacating or reversing such 
decision). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested service medical 
records from the National Personnel Records Center (NPRC), 
although the veteran's enlistment and separation records were 
not located.  In addition, the RO obtained the veteran's 
treatment records from VA and private medical facilities.  
The veteran was also afforded VA examinations for the 
disability at issue.  Therefore, a remand for another opinion 
is not necessary to decide the claim.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159 (c)(4) (2003); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed.Cir. 2003).  Accordingly, 
the Board finds that there is no reasonable possibility that 
any further assistance would aid the veteran in 
substantiating this claim.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

II. Increased Rating

The veteran argues that an increased rating is warranted for 
bilateral pes planus.  He asserts that his symptoms include 
pain, stiffness, and swelling of both feet.  He also has 
difficulty standing and walking.    

The veteran's service medical records show that he was 
treated for bilateral pes planus on several occasions.  He 
was service connected for bilateral pes planus in November 
1996 and assigned a non-compensable disability rating, 
effective August 20, 1993.  In December 1996, the veteran 
underwent a VA examination.  The examiner noted obvious foot 
deformities.  He found that the veteran had a slightly tight 
right Achilles tendon but adequate dorsiflexion of the right 
foot.  In addition, there was definite internal rotation of 
the left ankle.  The examiner was surprised to find no severe 
callus formation on either foot, although both feet had 
somewhat thick heel pads.  The examiner reported that the 
veteran walked with a limp.  After taking X-Rays, the 
examiner diagnosed the veteran with major abnormalities, 
including degenerative arthritic changes in both feet and 
ankles, flattening of the plantar arch and talar beaking in 
the right foot, and mild bilateral hallux valgus.  Subsequent 
to this examination, the veteran's disability rating was 
increased to 10 percent.

In January 2003, the veteran underwent another VA 
examination.  The examiner noted that the veteran has a very 
antalgic gait and an obvious right clubfoot.  He also noted 
severe pes planus of both feet, more marked on the right.  
Both feet were tender with heavy callus formation and the 
veteran's arches had "all but disappeared."  The examiner 
noted joint abnormalities in both feet, giving the appearance 
of "swan neck" deformities.  This deformity was worse in 
the left foot and cannot be corrected.  The veteran's range 
of motion of his right foot was limited.  There was also 
tenderness over the inferior portion of the calcaneus.  There 
was a misalignment between the calcaneus and the Achilles 
tendon of the right foot, but there was good alignment on the 
left side.  X-Rays showed bilateral plantar calcaneus, spurs, 
and hammertoe deformity of both feet.  In February 2003, the 
veteran's disability rating was increased to 30 percent, 
effective January 29, 2003.

In a VA joint examination in May 2003, the examiner noted the 
veteran had continued pain and swelling in both feet.  There 
was also noticeable displacement of the Achilles, 
particularly in the right foot and mildly in the left foot.  
There was tenderness of the right foot on palpation and 
calluses on both feet.  The examiner determined that the 
veteran's joint pain in his ankles, knees, and hips was 
related to his severe pes planus and altered gait.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA' s Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where entitlement to service 
connection has been established and an increase in disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in this case, the appeal stems from a 
decision granting service connection for the condition in 
issue.  Accordingly, the Board must review the entire record 
with a view toward ascertaining the correct rating to be 
applied depending on the level of severity at the given time, 
a practice called staged ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  The RO has increased the veteran's 
disability rating twice due to evidence of a worsening 
condition.  However, the veteran is presumed to seek the 
maximum rating for his disability.  Therefore, the Board will 
evaluate the disability based on the facts during separate 
periods of time.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2003).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2003).

The veteran's disability is rated on the basis of Diagnostic 
Code 5276: Flatfoot, acquired.  A 10 percent rating is 
warranted for a moderate disability with the weight-bearing 
line over or medial to the great toe, inward bowing of the 
tendo achillis, pain on manipulation and use of the feet, 
bilateral or unilateral.  A 20 percent rating is warranted 
for a severe unilateral disability, with objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  A 30 percent rating is 
warranted for a bilateral disability of this nature.  A 50 
percent rating is warranted for bilateral pronounced 
disability, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.

For the period from August 20, 1993 through January 28, 2003, 
the veteran had only a slightly tight right Achilles tendon 
and no severe callus formation.  There is no evidence of 
marked deformity or accentuated pain on use or manipulation.  
Therefore, a rating in excess of 10 percent is not warranted.

However, from January 29, 2003, the veteran's disability was 
manifested by severe bilateral pes planus with pain and 
swelling.  He has bilateral displaced Achilles tendons, heavy 
callus formations, and arches that have "all but 
disappeared."  The veteran's pes planus contributed to his 
altered and painful gait. When viewing the overall disability 
picture, it is held that the service connected disability 
more nearly approximates the level of severity contemplated 
by a 50 percent rating.  Under such circumstances, the Board 
finds that an increased rating of 50 percent, the maximum 
disability rating for pes planus, is warranted from January 
29, 2003.  38 C.F.R. § 4.7.  As for the possibility of a 
higher rating under another diagnostic code, see Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), under 38 C.F.R. § 4.71a, 
rating of 50 percent is the maximum available under 38 C.F.R. 
§ 4.71a, DC 5276 pertaining to pes planus.  No other rating 
criteria are applicable to this disability.

The Board finally notes that the RO has not referred the 
veteran's claim to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  A referral under this provision is only 
warranted where the disability in question presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  While the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
address for referral where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual. Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question. VAOPGCPREC 6-96 (Aug. 16, 1996).  There is 
no evidence that the service connected disability has 
interfered with employment (the veteran has not worked for 
many years), nor has frequent periods of hospitalization been 
required.  In other words, there is nothing to suggest that 
there has been any interference with employment above and 
beyond that contemplated by the current 50 percent rating, 
which, it is emphasized contemplates significant industrial 
impairment.


ORDER

For the period from August 20, 1993 to January 28, 2003, a 
rating in excess of 10 percent for bilateral pes planus is 
denied.

As of January 29, 2003, a 50 percent rating for bilateral pes 
planus is granted, subject to the provisions governing the 
payment of monetary benefits.  


	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



